COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '              No. 08-12-00283-CR
 IN RE: LUIS RAUL CAMACHO,
                                                 '         AN ORIGINAL PROCEEDING

                               Relator.          '                IN MANDAMUS
                                                 '

                                                 '

                                 MEMORANDUM OPINION


       Relator, Luis Raul Camacho, a Texas prison inmate, has filed a petition for writ of

mandamus, requesting that this Court compel the presiding judge of the 41st Judicial District

Court of El Paso County to rule on his motion for DNA testing pursuant to Chapter 64 of the

Texas Code of Criminal Procedure. TEX.CODE CRIM.PROC.ANN. art. 64.01(c)(West Supp.

2012). To obtain mandamus relief, Relator must establish both that he has no adequate remedy

at law to redress his alleged harm, and that what he seeks to compel is a ministerial act not

involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial District Court

of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). When a motion has been

properly filed and brought to the court’s attention, the act of giving consideration to and ruling

upon the motion is a ministerial act, and mandamus may issue to compel the court to rule. See In

re Chavez, 62 S.W.3d 225, 228 (Tex.App.--Amarillo 2001, orig. proceeding).

       Relator alleges that he “sent” the motion for DNA testing to the trial court clerk, but the

motion attached to the petition for writ of mandamus is not file stamped and there is no other

evidence showing the motion has actually been properly filed. Further, even assuming the
motion has been filed, there is no evidence that the motion has been brought to the attention of

the trial judge because the trial court clerk’s knowledge of the motion is not imputed to the

judge. See Chavez, 62 S.W.3d at 228. Consequently, Relator has failed to establish that he is

entitled to mandamus relief. The petition for writ of mandamus is denied.



November 14, 2012                    _______________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -2-